DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election of the species (i) IDH1 mutation, (ii) the LGm1 DNA methylation cluster, (iii) the LGr3 RNA cluster, (iv) ATRX, and (v) TP53 in the reply filed on February 2, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). It is noted that after further consideration the examiner has decided to rejoin the biomarker CDK4 amplification coupled with a CDKN2A deletion. 
Claims 1-21 are currently pending. 
 	Claims 7-8, 10-11, 13-14, and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 2, 2021.
Claim 2 has been examined to the extent that the claims read on mutations in IDH1. The additionally recited gene has been withdrawn from consideration as being directed to a non-elected invention.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.
Claim 3 has been examined to the extent that the claims read on the LGm1 DNA methylation cluster. The additionally recited methylation clusters have been withdrawn from consideration as being directed to a non-elected invention.  Prior to allowance of the claim, any 
Claim 4 has been examined to the extent that the claims read on the LGr3 RNA cluster. The additionally recited RNA clusters have been withdrawn from consideration as being directed to a non-elected invention.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9, 12, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between IDH mutation status, DNA methylation cluster, RNA cluster, telomere length, telomere maintenance, and a biomarker and the type of glioma that a patient has. In particular claim 15 states that the IDH mutant/G-CIMP low glioma type exhibits an IDH mutation, the LGm1 DNA methylation cluster, the LGr3, RNA cluster, elongated telomere length, an ATRX mutation, a TP53 mutation, 
The instant claims recite abstract ideas.  The claims recite a step of “identifying” with respect to the glioma: isocitrate dehydrogenase genes (IDH) mutation status; DNA methylation cluster; RNA cluster; telomere length; telomere maintenance; and at least one biomarker (clm 1). Neither the specification nor the claims set forth a limiting definition for “identifying” and the claims do not set forth how this step is accomplished. The claims do not clearly require performing any wet laboratory process to accomplish the identifying. The broadest reasonable interpretation of the “identifying” step is that it may be accomplished by a mental processes. For example, one may “identify” the isocitrate dehydrogenase genes (IDH) mutation status; DNA methylation cluster; RNA cluster; telomere length; telomere maintenance; and at least one biomarker by looking up this information in a database or be reading a laboratory report. 
Additionally the claims recite a step of “classifying” the glioma based on the identifications (clm 1). Neither the specification nor the claims set forth a limiting definition for “classifying” and the claims do not set forth how this step is accomplished. The broadest reasonable interpretation of “classifying” is that it may be accomplished by a mental processes. For example, one may “classify” the glioma by thinking about the results of the identifying step. 
For the reasons discussed above the steps of “identifying” and “classifying” could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
The instant claims do not recite any additional steps or elements beyond the judicial exceptions.  The claims recite two active process steps (identifying and classifying) and as explained above Claim 

Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 15 are indefinite over the recitation of the DNA methylation cluster “LGm1”.  Clustering, the process of grouping together similar items into distinct partitions, is a common type of unsupervised machine learning.  The “LGm1” DNA methylation cluster is not defined by the claims or the specification and there is no art recognized definition.  In the absence of a clear definition, one of skill in the art would not be able to identify a glioma exhibiting the LGm1 DNA methylation cluster. 
Claims 4 and 15 are indefinite over the recitation of the RNA cluster “LGr3”.  Clustering, the process of grouping together similar items into distinct partitions, is a common type of unsupervised machine learning.  The “LGr3” RNA cluster is not defined by the claims or the 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
6.	Claims 1-6, 9, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a Written Description rejection. 
The claims are drawn to a method of classifying a glioma in a patient. The claims recite a first step of identifying with respect to the glioma: isocitrate dehydrogenase genes (IDH) mutation status; DNA methylation cluster; RNA cluster; telomere length; telomere maintenance; and at least one biomarker. The claims further require classifying the glioma as IDH mutant/G-
Claim 1 generically refers to a “DNA methylation cluster”.  Clustering, the process of grouping together similar items into distinct partitions, is a common type of unsupervised machine learning.  Claim 3 refers specifically to the “LGm1” DNA methylation cluster.  
Claim 1 generically refers to a “RNA cluster”.  Clustering, the process of grouping together similar items into distinct partitions, is a common type of unsupervised machine learning.  Claim 4 refers specifically the “LGr3” DNA methylation cluster.  
Claim 1 generically refers to “at least one biomarker”. The claims do not set forth the biomarkers in terms of sufficient relevant identifying characteristics.  The claims encompass identifying a large genus of biomarkers (nucleic acids, proteins, antibodies, carbohydrates, metabolites, etc.,) that are correlated with glioma type that have been identified only in terms of their function. Claim 9 states that the biomarker is TP53.  Claim 12 states that the biomarker is a Cyclin-dependent kinase 4 (CDK4) amplification coupled with a Cyclin Dependent Kinase Inhibitor 2A (CDKN2A) deletion. 
The specification provides a method of classifying patients with adult diffuse glioma into one of seven glioma types. 
The specification (para 0087) teaches that glioma types are identified by IDH mutation status. An IDH mutant has a mutation in an IDH1 or IGH2 gene. 
The specification (para 0089) teaches that glioma types are also identified by DNA methylation cluster as defined by TCGA. According to certain non-limiting embodiments, these clusters can include LGm1, LGm2, LGm3, LGm4, LGm5, and LGm6. The specification (para 
The specification (para 0090) teaches gliomas are further identified by RNA cluster as further described in the Examples. These clusters can include LGr1/2, LGr3, and LGr4. The specification (para 0247) teaches that pan-glioma expression subtypes were determined through unsupervised clustering analysis of 667 RNA-seq profiles (513 LGG and 154 GBM), which resulted in four main clusters labeled LGr1-4 (FIG. 2B). 
The specification (para 0091) teaches gliomas are additionally identified by telomere length. Telomere length may be described as exhibiting elongation or shortening, or as stable. 
The specification (para 0092) teaches gliomas are additionally identified by telomere maintenance. Telomere maintenance may be classified based on an associated gene, particularly a mutation in ATRX or upregulation or TERT. 
The specification (para 0093) teaches gliomas are further identified by a set of biomarkers. The specification discloses 7 biomarkers: upregulation of Epidermal Growth Factor Receptor (EGFR),  a mutation in Tumor protein p53, an IDH mutant-codel, chromosome 7 (chr7) amplification coupled with a chromosome 10 (chr 10) deletion, a Cyclin-dependent kinase 4 (CDK4) amplification coupled with a Cyclin Dependent Kinase Inhibitor 2A (CDKN2A) 
The specification (para 0095) teaches that the  IDH mutant/G-CIMP low glioma type exhibits an IDH mutation, the LGm1 DNA methylation cluster, the LGr3 RNA cluster, elongated telomere length, an ATRX mutation, a TP53 mutation, and a CDK4 amplification coupled with a CDKN2A deletion. The IDH mutant/G-CIMP low glioma type may fail to exhibit any of the other ARTX or TERT features or seven biomarkers noted above. 
The specification provides written description for six DNA methylation clusters that can be used to classify subtypes (i.e., LGm1-LGm6).  The specification provides written description for four RNA clusters that can be used to classify subtypes (i.e., LGr1-LGr4).  However, the specification does not provide written description for ANY DNA methylation cluster or ANY RNA cluster that can be used to classify glioma subtypes. After considering factors including: 
a. Actual reduction to practice; b. Disclosure of drawings or structural chemical formulas; c. Sufficient relevant identifying characteristics, such as: i. Complete structure, ii. Partial structure, 
iii. Physical and/or chemical properties; iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure; d. Method of making the claimed invention; e. Level of skill and knowledge in the art and/or; f. Predictability in the art,
one of skill in the art would conclude that applicant was NOT in possession of ANY DNA methylation cluster or ANY RNA cluster that can be used to classify glioma subtypes. 
The specification provides written description for the following 7 biomarkers that are correlated with glioma type: upregulation of Epidermal Growth Factor Receptor (EGFR),  a mutation in Tumor protein p53, an IDH mutant-codel, chromosome 7 (chr7) amplification coupled with a chromosome 10 (chr 10) deletion, a Cyclin-dependent kinase 4 (CDK4) 
Regarding the 7 biomarkers disclosed in the specification, it is noted that the specification does not describe any structural features of the disclosed biomarkers that would have been expected to be shared by members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of the disclosed biomarkers that would be expected to be shared by members of the claimed genus.  All members of the genus have the same function, i.e., they are associated with glioma subtypes, but no correlation between their structure and this common function is disclosed. The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize additional members of the claimed genus. Because the structure of the species within the claimed genus is expected to vary unpredictably from the structure of the biomarkers disclosed in the specification, the disclosed biomarkers are not a “representative number” of species within the claimed genus. 
Because the 7 biomarkers are not representative of the entire claimed genus, and the specification does not disclose structural features shared by members of the genus, the description of the 7 biomarkers would not have put the applicant in possession of common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from non-members of the genus at the time of filing.  Thus the description of the 7 biomarkers is not sufficient to describe the claimed genus of biomarkers correlated with glioma subtypes.  Accordingly, the specification does not provide a representative number of 
In summary, one of skill in the art would conclude that applicant was not in possession of the claimed genus of ANY DNA methylation clusters, ANY RNA clusters, or ANY biomarkers that are correlated with glioma subtypes. 

7.	Claims 1-6, 9, 12, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Scope of the Claims/Nature of the Invention
The claims are drawn to a method of classifying a glioma in a patient.
The claims recite a first step of identifying with respect to the glioma: isocitrate dehydrogenase genes (IDH) mutation status; DNA methylation cluster; RNA cluster; telomere length; telomere maintenance; and at least one biomarker.
The claims require “identifying” a DNA methylation cluster. Clustering, the process of grouping together similar items into distinct partitions, is a common type of unsupervised machine learning.  Claims 3 and 15 refer specifically to the “LGm1” DNA methylation cluster.  In the instant case, the “LGm1” DNA methylation cluster is not defined by the claims or the specification and there is no art recognized definition.   In the absence of a clear definition, one 
The claims require “identifying” a RNA cluster. Clustering, the process of grouping together similar items into distinct partitions, is a common type of unsupervised machine learning.  Claim 4 states that the RNA cluster is LGr3.  In the instant case, the “LGr3” RNA cluster is not defined by the claims or the specification and there is no art recognized definition.   In the absence of a clear definition, one of skill in the art would not be able to identify a glioma exhibiting the LGr3 DNA methylation cluster. 
The claims require “identifying” at least one biomarker. With the exception of claims 9, 12, and 15, the claims do not set forth the biomarkers in terms of sufficient relevant identifying characteristics.  The claims encompass identifying a large genus of biomarkers (nucleic acids, proteins, antibodies, carbohydrates, metabolites, etc.,) that have been identified only in terms of their function. Claim 9 states that the biomarker is TP53.  Claim 12 states that the biomarker is a Cyclin-dependent kinase 4 (CDK4) amplification coupled with a Cyclin Dependent Kinase Inhibitor 2A (CDKN2A) deletion. Claim 15 states that the biomarkers are a TP53 mutation and a CDK4 amplification coupled with a CDKN2A deletion.
The claims further require classifying the glioma as IDH mutant/G-CIMP low glioma type, IDH mutant/G-CIMP high glioma type, IDH mutant/Codel glioma type, DH wild type/Classic like glioma type, IDH wild type/Mesenchymal-like glioma type, IDH wild type/LGm6-GBM glioma type, or PA-like glioma type based on the identifications.  However the claims do not set forth the criteria that is required to get the classification of an IDH mutant/G-CIMP low glioma type, IDH mutant/G-CIMP high glioma type, IDH mutant/Codel glioma type, DH wild type/Classic like glioma type, IDH wild type/Mesenchymal-like glioma 
 The nature of the invention requires a reliable correlation between the IDH mutation status, DNA methylation cluster, RNA cluster, telomere length, telomere maintenance, and a biomarker and the type of glioma that a patient has. With respect to claim 15, the nature of the invention further requires a reliable correlation between an IDH mutation, the LGm1 DNA methylation cluster, the LGr3 RNA cluster, elongated telomere length, an ATRX mutation, a TP53 mutation, and a CDK4 amplification coupled with a CDKN2A deletion and the IDH mutant/G-CIMP high glioma type.
 Teachings in the Specification and Examples
The specification provides a method of classifying patients with adult diffuse glioma into one of seven glioma types. 
The specification (para 0087) teaches that glioma types are identified by IDH mutation status. An IDH mutant has a mutation in an IDH1 or IGH2 gene. 
The specification (para 0089) teaches that glioma types are also identified by DNA methylation cluster as defined by TCGA. According to certain non-limiting embodiments, these clusters can include LGm1, LGm2, LGm3, LGm4, LGm5, and LGm6. The specification (para 0246) teaches that to segregate the DNA methylation subtypes across the pan-glioma dataset, 932 glioma samples were profiled on the HumanMethylation450 platform (516 LGG and 129 GBM) and the HumanMethylation27 platform (287 GBM). In order to incorporate the maximum 
The specification (para 0090) teaches gliomas are further identified by RNA cluster as further described in the Examples. These clusters can include LGr1/2, LGr3, and LGr4. The specification (para 0247) teaches that pan-glioma expression subtypes were determined through unsupervised clustering analysis of 667 RNA-seq profiles (513 LGG and 154 GBM), which resulted in four main clusters labeled LGr1-4 (FIG. 2B). 
The specification (para 0091) teaches gliomas are additionally identified by telomere length. Telomere length may be described as exhibiting elongation or shortening, or as stable. 
The specification (para 0092) teaches gliomas are additionally identified by telomere maintenance. Telomere maintenance may be classified based on an associated gene, particularly a mutation in ATRX or upregulation or TERT. 
The specification (para 0093) teaches gliomas are further identified by a set of biomarkers. The specification discloses 7 biomarkers: upregulation of Epidermal Growth Factor Receptor (EGFR),  a mutation in Tumor protein p53, an IDH mutant-codel, chromosome 7 (chr7) amplification coupled with a chromosome 10 (chr 10) deletion, a Cyclin-dependent kinase 4 (CDK4) amplification coupled with a Cyclin Dependent Kinase Inhibitor 2A (CDKN2A) deletion, a chromosome 19 (chr19) amplification and a chromosome 20 (chr20) amplification, and a B-Raf gene (BRAF) mutation coupled with a Neurofibromin 1 (NF1) mutation. 

State of the Art and the Unpredictability of the Art
The level of skill in the art with respect to using clustering algorithms for finding subtypes of disease is high.  For example Rappoport (Nucleic Acids Research 2018 Vol 46 No 20 pages 10546-10562) reviews multi-omic and multi-view clustering algorithms that are used for cancer analysis.  Rappoport teaches that recent high throughput experimental methods have been used to collect large biomedical omics datasets. Clustering of single omic datasets has proven invaluable for biological and medical research. The decreasing cost and development of additional high throughput methods now enable measurement of multi-omic data (abstract). Clustering multi-omic data has the potential to reveal further systems-level insights, but raises computational and biological challenges that computational methods are imperative for analyzing such data. One fundamental analysis is clustering - finding coherent groups of samples in the data, such that samples within a group are similar, and samples in different groups are dissimilar. This analysis is often the first step done in data exploration. Clustering has many applications for biomedical research, such as discovering modules of co-regulated genes and finding subtypes of diseases in the context of precision medicine. Clustering is a highly researched computational problem, investigated by multiple scientific communities, and a myriad algorithms exist for this task (page 10546-10562).

While the state of the art with regard to identifying biomarkers is high, the unpredictability in associating those biomarkers with a particular phenotype is even higher.  The unpredictability is discussed below.  
Kan (BMJ Neurol Open 2020 Vol 2 e000069 pages 1-10) is a review article on potential biomarkers and challenges in glioma diagnosis, therapy, and prognosis.  Kan teaches that there is a continual struggle with the development of effective glioma diagnostics and therapeutics, largely due to a multitude of factors, including the presence of the blood–brain barrier and significant intertumoural and intratumoural heterogeneity. Importantly, there is a lack of reliable biomarkers for glioma, particularly in aiding tumor subtyping and measuring response to therapy. There is a need for biomarkers that would both overcome the complexity of the disease and allow for a minimally invasive means of detection and analysis (abstract). Kan teaches that to date, there are no approved biomarkers of glioma for clinical practice. There is an urgent need for biomarkers that (1) aid in diagnosis and patient stratification, (2) identify true disease recurrence, and (3) indicate response to treatment. Biomarker candidates exist in the form of CTCs, EVs, nucleic acids and proteins, but studies are scattered and have provided conflicting evidence. Notably, research on EVs has offered the most compelling data supporting their capacity to differentiate between glioma grade, assess response to therapy and indicate the extent of patient immune responses. Additionally, the miR-21 oncogene has demonstrated potential, with its ability to be detected with relatively high specificity and sensitivity, and its expression having been associated with increasing glioma grade, decreased patient survival and decreased 
The claims require identifying a biomarker and then classifying the glioma in part based on the biomarker.   The claims encompass a large genus of biomarkers (including nucleic acids, proteins, antibodies, carbohydrates, metabolites, etc.,) that are correlated with glioma subtypes. The specification discloses 7 nucleic acid biomarkers: upregulation of Epidermal Growth Factor Receptor (EGFR),  a mutation in Tumor protein p53, an IDH mutant-codel, chromosome 7 (chr7) amplification coupled with a chromosome 10 (chr 10) deletion, a Cyclin-dependent kinase 4 (CDK4) amplification coupled with a Cyclin Dependent Kinase Inhibitor 2A (CDKN2A) deletion, a chromosome 19 (chr19) amplification and a chromosome 20 (chr20) amplification, and a B-Raf gene (BRAF) mutation coupled with a Neurofibromin 1 (NF1) mutation. The specification does not disclose any protein, antibody, carbohydrate, metabolite biomarkers that are correlated with glioma subtypes. In the instant case, the identity of additional biomarkers that are correlated with glioma subtypes is highly unpredictable. Regarding the disclosed biomarkers, the specification does not describe any structural features of these markers that would have been expected to be shared by the members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of these markers that would have been expected to be shared by the members of the claimed genus.  All members of the genus have the same function i.e., they are correlated with glioma subtype, but no correlation between their structure and this common function is disclosed.  The level of knowledge and skill in the art does not allow those skilled in the art to structurally envision or recognize additional members of the claimed genus.  Because the structure of the species which the claimed genus is expected to vary 
The claims further require classifying the glioma as IDH mutant/G-CIMP low glioma type, IDH mutant/G-CIMP high glioma type, IDH mutant/Codel glioma type, DH wild type/Classic like glioma type, IDH wild type/Mesenchymal-like glioma type, IDH wild type/LGm6-GBM glioma type, or PA-like glioma type based on the identifications.  However the claims do not set forth how the classification is determined.  For example the criteria that is required to get the classification of an IDH mutant/G-CIMP low glioma type, IDH mutant/G-CIMP high glioma type, IDH mutant/Codel glioma type, DH wild type/Classic like glioma type, IDH wild type/Mesenchymal-like glioma type, IDH wild type/LGm6-GBM glioma type, or PA-like glioma type is not set forth in claim 1.  Therefore the skilled artisan would not be able to make and/or use the claimed invention because they would not know how to use the identified information to classify the glioma.  Only claim 15 specifically sets forth the criteria to get the classification of an IDH mutant/G-CIMP low glioma type 
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to classify a glioma based in part on identification of ANY biomarker.
In order to practice the full scope of the invention, one would have to first identify a representative number of biomarkers that can be used to differentiate the 7 different subtypes of glioma.  As discussed above, the claims encompass biomarkers that are nucleic acids, proteins, 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634